 



Exhibit 10.2
FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AGREEMENT dated as of
August 30, 2007 (the “First Amendment”) is entered into by and among the parties
identified as “Pledgors” on the signature pages attached hereto and Bank of
America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), for the ratable benefit of the holders of the Secured Obligations (as
defined in the Pledge Agreement (as defined below)), and amends the Pledge
Agreement (as defined below). All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).
RECITALS
     WHEREAS, Quanta Services, Inc., a Delaware corporation (the “Borrower”),
the Guarantors, the Lenders and the Administrative Agent have entered into that
certain Amended and Restated Credit Agreement dated as of June 12, 2006 (as
amended by the First Amendment to Amended and Restated Credit Agreement dated as
of even date herewith (the “First Amendment to Credit Agreement”), and as
further amended and modified from time to time, the “Credit Agreement”);
     WHEREAS, the Pledgors and the Administrative Agent have entered into that
certain Amended and Restated Pledge Agreement dated as of June 12, 2006 (as
amended and modified from time to time, the “Pledge Agreement”);
     WHEREAS, the Borrower has entered into that certain Agreement and Plan of
Merger, dated as of March 18, 2007, by and among the Borrower, Quanta MS
Acquisition, Inc., a Delaware corporation and a wholly owned subsidiary of the
Borrower (“Merger Sub”), and InfraSource Services, Inc. (“InfraSource
Services”), pursuant to which Merger Sub will merge with and into InfraSource
Services (the “Merger”);
     WHEREAS, as a result of the Merger, InfraSource Services and InfraSource
Incorporated will become Subsidiaries of the Borrower at the effective time of
the Merger; and
     WHEREAS, the Borrower has requested that the Lenders amend the Pledge
Agreement as set forth below;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Amendments.
     (a) The introductory paragraph of Section 2.1 of the Pledge Agreement is
hereby amended and restated to read in its entirety as follows:
     2.1 Security Interest and Pledge. Subject to the terms of this Agreement
and the Credit Agreement, and to secure the Secured Obligations, each Pledgor
hereby pledges, assigns, grants, conveys and transfers to the Administrative
Agent for the ratable benefit of the holders of the Secured Obligations a
continuing first priority security interest in, and a right of set-off against,
any and all of such Pledgor’s rights, title and

1



--------------------------------------------------------------------------------



 



interest in, to and under the following property, whether now existing or owned,
acquired or arising hereafter (collectively, the “Collateral”):
     (b) Section 2.1(a) of the Pledge Agreement is hereby amended and restated
to read in its entirety as follows:

  (a)   all of the shares of Capital Stock in the Persons listed on the attached
Schedule 2.1(a) and any other entities which hereafter become Subsidiaries of
such Pledgor or any of its Subsidiaries in which such Pledgor has an ownership
interest (other than a Regulated Subsidiary, until such time as all approvals
and/or consents required by Section 7.16 of the Credit Agreement with respect to
such Regulated Subsidiary shall have been obtained) (collectively, the
“Companies”), and the certificates or instruments, if any, representing such
Capital Stock and all options and other rights, contractual or otherwise, with
respect thereto (collectively, the “Pledged Shares”);

     (c) Section 3.5 of the Pledge Agreement is hereby amended and restated to
read in its entirety as follows:
     3.5 No Consent. No consent of, or notice to, any other Person and no
authorization, approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body is required for the grant by such
Pledgor of the Liens granted hereby or for the execution, delivery or
performance of this Agreement by such Pledgor, other than (a) the filing of
financing statements and the filing of an investment act notice in connection
with the stock of any Subsidiary organized in Canada, (b) with respect to the
securities of M.J. Electric, Inc., the approval of the Federal Communications
Commission would be required if the securities are transferred through
foreclosure or otherwise, and (c) (i) if the New Jersey Board of Public
Utilities (“NJBPU”) asserts jurisdiction, the pledge of the stock of Sunesys,
Inc. may require the approval of the NJBPU and (ii) with respect to the
securities of Sunesys, Inc., certain state public utility commission approvals
may be required if the securities are transferred through foreclosure or
otherwise, and except for such other consents, notices or filings that have been
obtained or made or that as of the date hereof are not required to have been
obtained or made and may be obtained or made, as the case may be, when
necessary.
     2. Conditions Precedent. This First Amendment shall be effective
immediately upon satisfaction of the following conditions precedent:
     (a) receipt by the Administrative Agent of counterparts of this First
Amendment duly executed by each of the Pledgors and the Administrative Agent;
and
     (b) the First Amendment to Credit Agreement shall have become effective.
     3. Miscellaneous.
     (a) The Pledge Agreement and the obligations of the Pledgors thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.

2



--------------------------------------------------------------------------------



 



     (b) Upon the effectiveness of this First Amendment, each reference in the
Pledge Agreement to “this Agreement,” “hereunder” or words of like import shall
mean and be a reference to the Pledge Agreement, as affected and amended by this
First Amendment.
     (c) Each Pledgor (a) acknowledges and consents to all of the terms and
conditions of this First Amendment, (b) affirms all of its obligations under the
Loan Documents and (c) agrees that this First Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Pledge Agreement or the other Loan Documents.
     (d) The Pledgors hereby represent and warrant as follows:
     (i) Each Pledgor has taken all necessary action to authorize the execution,
delivery and performance of this First Amendment;
     (ii) This First Amendment has been duly executed and delivered by the
Pledgors and constitutes each of the Pledgors’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity);
and
     (iii) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Pledgor of this First Amendment.
     (e) The Pledgors represent and warrant to the Lenders that (i) the
representations and warranties of the Pledgors set forth in Section 3 of the
Pledge Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.
     (f) This First Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. Delivery of an executed
counterpart of this First Amendment by telecopy shall be effective as an
original and shall constitute a representation that an executed original shall
be delivered.
     (g) THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
[Signature pages follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be duly executed as of the date first above written.

          PLEDGORS:  QUANTA SERVICES, INC.,
a Delaware corporation
      By:   /s/ NICHOLAS M. GRINDSTAFF         Name:   Nicholas M. Grindstaff   
    Title:   Treasurer        ARBY CONSTRUCTION, INC.
AUSTIN TRENCHER, INC.
CCLC, INC.
CONTI COMMUNICATIONS, INC.
CROCE ELECTRIC COMPANY, INC.
DILLARD SMITH CONSTRUCTION COMPANY
DRIFTWOOD ELECTRICAL CONTRACTORS, INC.
GLOBAL ENERCOM MANAGEMENT, INC.
GOLDEN STATE UTILITY CO.
H.L. CHAPMAN PIPELINE CONSTRUCTION, INC.
MANUEL BROS., INC.
MEARS GROUP, INC.
NETWORK ELECTRIC COMPANY
NORTH SKY COMMUNICATIONS, INC.
PARKSIDE SITE & UTILITY COMPANY
     CORPORATION
PARKSIDE UTILITY CONSTRUCTION CORP.
PWR FINANCIAL COMPANY
QPC, INC.
QSI, INC.
QUANTA DELAWARE, INC.
QUANTA GOVERNMENT SERVICES, INC.
QUANTA GOVERNMENT SOLUTIONS, INC.
QUANTA LX ACQUISITION, INC.
QUANTA LXI ACQUISITION, INC.
QUANTA LXII ACQUISITION, INC.
QUANTA LXIII ACQUISITION, INC.
QUANTA LXIV ACQUISITION, INC.
QUANTA LXV ACQUISITION, INC.
QUANTA LXVI ACQUISITION, INC.
      By:   /s/ NICHOLAS M. GRINDSTAFF         Name:   Nicholas M. Grindstaff   
    Title:   Treasurer   

4



--------------------------------------------------------------------------------



 



         

            QUANTA LXVII ACQUISITION, INC.
QUANTA LXVIII ACQUISITION, INC.
QUANTA LXIX ACQUISITION, INC.
QUANTA LXX ACQUISITION, INC.
QUANTA LXXI ACQUISITION, INC.
QUANTA LXXII ACQUISITION, INC.
QUANTA LXXIII ACQUISITION, INC.
QUANTA MS ACQUISITION, INC.
QUANTA SERVICES CONTRACTING, INC.
QUANTA UNDERGROUND SERVICES, INC.
QUANTA UTILITY INSTALLATION COMPANY, INC.
QUANTA UTILITY SERVICES-GULF STATES, INC.
QUANTA WIRELESS SOLUTIONS, INC.
R.A. WAFFENSMITH & CO., INC.
SPALJ CONSTRUCTION COMPANY
SUMTER UTILITIES, INC.
TOM ALLEN CONSTRUCTION COMPANY
TTGP, INC.
TTLP, INC.
UNDERGROUND CONSTRUCTION CO., INC.
UTILITY LINE MANAGEMENT SERVICES, INC.
VCI TELCOM, INC.
W.C. COMMUNICATIONS, INC.,
ADVANCED TECHNOLOGIES AND INSTALLATION
     CORPORATION
ALLTECK LINE CONTRACTORS (USA), INC.
POTELCO, INC.
BRADFORD BROTHERS, INCORPORATED
TTM, INC.
CMI SERVICES, INC.
TRAWICK CONSTRUCTION COMPANY, INC.
FIBER TECHNOLOGIES, INC.
ENVIRONMENTAL PROFESSIONAL ASSOCIATES,
     LIMITED
FIVE POINTS CONSTRUCTION CO.
MEJIA PERSONNEL SERVICES, INC.
SOUTHWEST TRENCHING COMPANY, INC.
INTERMOUNTAIN ELECTRIC, INC.
IRBY CONSTRUCTION COMPANY
METRO UNDERGROUND SERVICES, INC. OF
     ILLINOIS
PROFESSIONAL TELECONCEPTS, INC.
      By:   /s/ NICHOLAS M. GRINDSTAFF         Name:   Nicholas M. Grindstaff   
    Title:   Treasurer   

5



--------------------------------------------------------------------------------



 



         

            PAR ELECTRICAL CONTRACTORS, INC.
PROFESSIONAL TELECONCEPTS, INC.
THE RYAN COMPANY, INC.
      By:   /s/ NICHOLAS M. GRINDSTAFF         Name:   Nicholas M. Grindstaff   
    Title:   Treasurer        QDE LLC
      By:   PWR Financial Company,         its sole member                     
By:   /s/ NICHOLAS M. GRINDSTAFF         Name:   Nicholas M. Grindstaff       
Title:   Treasurer        QUANTA ASSET MANAGEMENT LLC
      By:   QSI, Inc.,         its sole member                      By:   /s/
NICHOLAS M. GRINDSTAFF         Name:   Nicholas M. Grindstaff        Title:  
Treasurer        TOTAL QUALITY MANAGEMENT SERVICES, LLC
      By:   Environmental Professional Associates, Limited, its sole member    
                          By:   /s/ NICHOLAS M. GRINDSTAFF         Name:  
Nicholas M. Grindstaff        Title:   Treasurer   

6



--------------------------------------------------------------------------------



 



         

            QUANTA UTILITY SERVICES, LLC
      By:   Mejia Personnel Services, Inc.,         its sole member             
        By:   /s/ NICHOLAS M. GRINDSTAFF         Name:   Nicholas M. Grindstaff 
      Title:   Treasurer        TJADER, L.L.C.
OKAY CONSTRUCTION COMPANY, LLC
      By:   Spalj Construction Company,         its sole member                 
    By:   /s/ NICHOLAS M. GRINDSTAFF         Name:   Nicholas M. Grindstaff     
  Title:   Treasurer        MEARS/CPG LLC
MEARS ENGINEERING/ LLC
MEARS/HDD, LLC
MEARS SERVICES LLC
      By:   Mears Group, Inc.,         the sole member of each of the foregoing 
      limited liability companies              By:   /s/ NICHOLAS M. GRINDSTAFF
        Name:   Nicholas M. Grindstaff        Title:   Treasurer        S.K.S.
PIPELINERS, LLC
      By:   Arby Construction, Inc.,         its sole member                   
  By:   /s/ NICHOLAS M. GRINDSTAFF         Name:   Nicholas M. Grindstaff       
Title:   Treasurer   

7



--------------------------------------------------------------------------------



 



         

            TNS-VA, LLC
      By:   Professional Teleconcepts, Inc.,         its sole member           
          By:   /s/ NICHOLAS M. GRINDSTAFF         Name:   Nicholas M.
Grindstaff        Title:   Treasurer        NORTH HOUSTON POLE LINE, L.P.
LINDSEY ELECTRIC, L.P.
DIGCO UTILITY CONSTRUCTION, L.P.
      By:   Mejia Personnel Services, Inc.,         its general partner         
            By:   /s/ NICHOLAS M. GRINDSTAFF         Name:   Nicholas M.
Grindstaff        Title:   Treasurer        QUANTA SERVICES MANAGEMENT
PARTNERSHIP, L.P.
QUANTA ASSOCIATES, L.P.
      By:   QSI, Inc.,         its general partner                      By:  
/s/ NICHOLAS M. GRINDSTAFF         Name:   Nicholas M. Grindstaff       
Title:   Treasurer        TRANS TECH ELECTRIC, L.P.
      By:   TTGP, Inc.,         its general partner                      By:  
/s/ NICHOLAS M. GRINDSTAFF         Name:   Nicholas M. Grindstaff       
Title:   Treasurer   

8



--------------------------------------------------------------------------------



 



         

            PWR NETWORK, LLC
      By:   PWR Financial Company,         its sole member                     
By:   /s/ NICHOLAS M. GRINDSTAFF         Name:   Nicholas M. Grindstaff       
Title:   Treasurer        QUANTA RECEIVABLES, LP
      By:   PWR Network, LLC,         its general partner                     
By:   PWR Financial Company,         its sole member                      By:  
/s/ NICHOLAS M. GRINDSTAFF         Name:   Nicholas M. Grindstaff       
Title:   Treasurer        SPECTRUM CONSTRUCTION
CONTRACTING, L.L.C.
      By:   Conti Communications, Inc.,         its sole member                 
    By:   /s/ NICHOLAS M. GRINDSTAFF         Name:   Nicholas M. Grindstaff     
  Title:   Treasurer   

9



--------------------------------------------------------------------------------



 



         

          ADMINISTRATIVE AGENT:  BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ CHARLENE WRIGHT-JONES         Name:   Charlene Wright-Jones     
  Title:   Assistant Vice President     

10